UNITED STATES DISTRICT COURT                                                      3/18/2020
SOUTHERN DISTRICT OF NEW YORK

ASAHI KASEI PHARMA CORPORATION,                   Docket No. 19 Civ. 09060 (LGS)

                 Plaintiff,

       v.
                                                           STIPULATED
ENDO VENTURES LIMITED, ENDO                              CONFIDENTIALITY
PHARMACEUTICALS INC., AND                                AGREEMENT AND
AUXILIUM PHARMACEUTICALS, LLC,                          PROTECTIVE ORDER

                 Defendants.



LORNA G. SCHOFIELD, U.S.D.J.:

       WHEREAS, the Parties having agreed to the following terms of
confidentiality, and the Court having found that good cause exists for the issuance
of an appropriately tailored confidentiality order pursuant to Rule 26(c) of the
Federal Rules of Civil Procedure, it is hereby ORDERED that the following
restrictions and procedures shall apply to the information and documents
exchanged by the parties in connection with the pre-trial phase of this action:

       1.    Counsel for any party may designate any document or information, in
whole or in part, as confidential if counsel determines, in good faith, that such
designation is necessary to protect the interests of the client in information that is
proprietary, a trade secret or otherwise sensitive non-public information.
Information and documents designated by a party as confidential will be stamped
or otherwise identified as “CONFIDENTIAL” (“Confidential Information”).

      2.     The Confidential Information disclosed will be held and used by the
person receiving such information solely for use in connection with the action.

      3.      In the event a party challenges another party's designation of
confidentiality, counsel shall make a good faith effort to resolve the dispute, and in
the absence of a resolution, the challenging party may seek resolution by the
Court. Nothing in this Protective Order constitutes an admission by any party that
Confidential Information disclosed in this case is relevant or admissible. Each
party reserves the right to object to the use or admissibility of the Confidential
Information.

      4.     The parties should meet and confer if any production requires a
designation of “For Attorneys’ or Experts’ Eyes Only.” All other documents
designated as “CONFIDENTIAL” shall not be disclosed to any person, except:

             a.     The requesting party and counsel, including in-house counsel;

             b.     Employees of such counsel assigned to and necessary to assist
                    in the litigation;

             c.     Consultants or experts assisting in the prosecution or defense
                    of the matter, to the extent deemed necessary by counsel; and

             d.     The Court (including the mediator, or other person having
                    access to any Confidential Information by virtue of his or her
                    position with the Court).

      5.    Prior to disclosing or displaying the Confidential Information to any
person, counsel must:

             a.     Inform the person of the confidential nature of the information
                    or documents;

             b.     Inform the person that this Court has enjoined the use of the
                    information or documents by him/her for any purpose other
                    than this litigation and has enjoined the disclosure of the
                    information or documents to any other person; and

             c.     Require each such person to sign an agreement to be bound by
                    this Order in the form attached hereto.

      6.      The disclosure of a document or information without designating it as
“CONFIDENTIAL” shall not constitute a waiver of the right to designate such
document or information as Confidential Information. If so designated, the
document or information shall thenceforth be treated as Confidential Information
subject to all the terms of this Stipulation and Order.




                                           2
              7.    Any Personally Identifying Information (“PII”) (e.g., social security
       numbers, financial account numbers, passwords, and information that may be
       used for identity theft) exchanged in discovery shall be maintained by the
       receiving party in a manner that is secure and confidential and shared only with
       authorized individuals in a secure manner. The producing party may specify the
       minimal level of protection expected in the storage and transfer of its information.
       In the event the party who received PII experiences a data breach, it shall
       immediately notify the producing party of same and cooperate with the producing
       party to address and remedy the breach. Nothing herein shall preclude the
       producing party from asserting legal claims or constitute a waiver of legal rights
       and defenses in the event of litigation arising out of the receiving party’s failure to
       appropriately protect PII from unauthorized disclosure.

              8.     Pursuant to Federal Rule of Evidence 502, the production of
       privileged or work-product protected documents or communications, electronically
       stored information (“ESI”) or information, whether inadvertent or otherwise, shall
       not constitute a waiver of the privilege or protection from discovery in this case or
       in any other federal or state proceeding. This Order shall be interpreted to provide
       the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
       contained herein is intended to or shall serve to limit a party’s right to conduct a
       review of documents, ESI or information (including metadata) for relevance,
       responsiveness and/or segregation of privileged and/or protected information
       before production.

              9.     Notwithstanding the designation of information as
       “CONFIDENTIAL” in discovery, there is no presumption that such information
       shall be filed with the Court under seal. The parties shall follow the Court’s
       procedures with respect to filing under seal.

              10.    At the conclusion of litigation, Confidential Information and any
       copies thereof shall be promptly (and in no event later than 30 days after entry of
       final judgment no longer subject to further appeal) returned to the producing party
       or certified as destroyed, except that the parties’ counsel shall be permitted to
       retain their working files on the condition that those files will remain protected.

              11.    Nothing herein shall preclude the parties from disclosing material
       designated to be Confidential Information if otherwise required by law or pursuant
       to a valid subpoena.
The parties' stipulated confidentiality order is approved, except as to any provisions requiring documents to be
filed under seal, which are hereby stricken. The parties shall comply with Individual Rule 1.C.3 should they want
to file a document under seal. The Court retains unfettered discretion whether or not to afford confidential
treatment to any Confidential Document or information contained in any Confidential Document submitted to the
Court in connection with any motion, application, or proceeding that may result in an order and/or decision by the
Court. SO ORDERED.
Dated: March 18, 2020                                    3
New York, New York
      SO STIPULATED AND AGREED.


/s/Paul Olszowka                              /s/Martin B. Jackson

Dated:       March 17, 2020                   Dated:      March 17, 2020

Paul Olszowka                                 Tai-Heng Cheng
Brian Lewis (pro hac vice)                    Martin B. Jackson
Marlén Cortez Morris (pro hac vice pending)   Cameron J. Gibbs
BARNES & THORNBURG LLP                        SIDLEY AUSTIN LLP
1 North Wacker Drive, Suite 4400              787 Seventh Avenue
Chicago, IL 60606-2833                        New York, NY 10019
Phone: (312) 357-1313                         Tel: (212) 839-5300
paul.olszowka@btlaw.com                       Fax: (212) 839-5599
brian.lewis@btlaw.com                         tcheng@sidley.com
                                              mjackson@sidley.com
Ethan Craig (pro hac vice)
BARNES & THORNBURG LLP                        Attorneys for Endo Ventures
11 South Meridian Street                      Limited, Endo Pharmaceuticals,
Indianapolis, IN 46204-3535                   Inc., and Auxilium
Phone: (317) 231-1313                         Pharmaceuticals, LLC
ethan.craig@btlaw.com

Attorneys for Asahi Kasei Pharma
Corporation


                                    SO ORDERED.



                                    __________________________________________
                                    LORNA G. SCHOFIELD
                                    UNITED STATES DISTRICT JUDGE

Dated: March ___, 2020
New York, New York




                                       4
